ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, John Davis Lewis, to disbar by consent John Davis Lewis from the practice of law.
The Court having considered the Petition, it is this 8th day of February, 2011,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, John Davis Lewis, be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of John Davis Lewis from the register of attorneys in the Court and certify that fact to the Client Protection Fund and Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).